Order filed September 19, 2017




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00356-CV
                                   ____________

                    DONALD E KILPATRICK, Appellant

                                         V.

                NOBLE CAPITAL SERVICING LLC, Appellee


               On Appeal from County Civil Court at Law No. 3
                            Harris County, Texas
                      Trial Court Cause No. 1088694

                                     ORDER

      On August 8, 2017, we ordered appellant to file a brief in this appeal by
September 7, 2017. We cautioned that if appellant failed to comply with our order,
we would dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

      Hurricane Harvey struck the Texas coast on August 25, 2017. On August 28,
2017, the Supreme Court of Texas issued Misc. Docket No. 17-9091, an emergency
order directing all courts in Texas to consider disaster-related delays as good cause
for modifying or suspending all deadlines in any case.

      Accordingly, if appellant does not file a brief by October 2, 2017, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                  PER CURIAM




                                         2